Title: To Benjamin Franklin from James Parker, 14 May 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork. May 14, 1768
As I have little agreeable to say, and your Time must be much better employ’d than in reading any Thing I can say, I shall the less intrude on you.
I imagined you would be on the Return before this: but I heard there was not that Expectation, I wrote you a few Days ago per Capt. Miller. My Son is about embarking, and perhaps may sail before this for London: I durst not recommend him to any of your Regard. He must meet in the wide World such Fortune, as please Divine Providence to send him. Whether he will even wait on you or not, I can’t say: I wish he may find better Prospects then ever he experienced at my Hands.
If I had any Thing pleasing to write, I would add more, but lest I may give you Trouble rather I have only to add humble Respects from Your most obliged Servant
James Parker
 
Addressed: For / Dr Benjamin Franklin / Craven Street / London
  Endorsed: Mr Parker  May and June 1768